Citation Nr: 0119135	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  01-00 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991) for headaches.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991) for depression.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991) for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel
INTRODUCTION

The veteran had active service from June 1968 to May 1971

This case is before the Board of Veterans' Appeals (Board) on 
appeal from March 1999 and November 2000 rating decisions by 
the Salt Lake City, Utah Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In May 1996, the veteran underwent surgery at the 
University of Utah Medical Center; the surgical procedures 
performed was arterial embolization on the right occipital 
artery, the right middle meningeal artery, the right occiput 
artery, and the right posterior auricular artery.  This was 
"VA care."  

2.  Currently, the veteran has headaches, also diagnosed as 
post-traumatic pain syndrome.

3.  The veteran sustained additional disability when May 1996 
embolization surgery resulted in chronic headaches.

4.  Currently, the veteran has depression with associated 
sleep disorder.  

5.  Currently diagnosed depression with associated sleep 
disorder is proximately due to the veteran's headaches, also 
diagnosed as post-traumatic pain syndrome.


CONCLUSIONS OF LAW

1.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for headaches have been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 
3.358 (2000).

2.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for depression with 
associated sleep disorder have been met.  38 U.S.C.A. §§ 
1151, 5107 (West 1991); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the March 1999 and November 
2000 rating decisions and the March 1999 and December 2000 
statements of the case of the reasons and bases for the 
denial of his claims.  That is the key issue in this case, 
and the rating decision, as well as the statement of the 
case, informed the veteran of the that evidence that was 
needed to substantiate his claim.  The Board concludes the 
discussions in the rating decision and the statement of the 
case, which were sent to the veteran, informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The RO requested 
all relevant medical records pertinent to the veteran's 
claims and he was afforded VA examinations in conjunction 
with his claims.  In this case, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  
There is sufficient evidence of record to decide his claim 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 


Background

In March 1996, the veteran was diagnosed as having a right 
transverse sigmoid sinus dural arteriovenous fistula.  He 
also was experiencing right ear pain as well as tinnitus.  On 
May 28, 1996, the veteran underwent surgery at the University 
of Utah Medical Center.  The surgical procedure performed was 
arterial embolization on the right occipital artery, the 
right middle meningeal artery, the right occiput artery, and 
the right posterior auricular artery.  Further embolization 
was scheduled.  A few days after the surgical procedure was 
carried out, the veteran presented to VA with complaints of 
right facial droop which had occurred since the surgical 
procedure.  A diagnosis of right peripheral cranial nerve 7th 
palsy was rendered.  The VA examiner noted that the veteran's 
complaints were most probably idiopathic facial motor 
neuritis or Bell's palsy which could be related to his recent 
procedures.  The private physican who performed the prior 
procedure indicated that 150 patients who he had treated also 
had developed facial nerve palsy which thereafter resolved 
spontaneously.  The veteran's facial nerve palsy was treated 
as idiopathic facial motor neuritis with a tapering dose of 
Prednisone as well as external eye care.  A magnetic 
resonance imaging (MRI) was ordered.  

Thereafter, the veteran filed a claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991) for 
neurological damage resulting from the May 1996 surgical 
procedures.  In his application for benefits, the veteran 
indicated that he had an arteriovenous fistula, a brain 
disability, and an ear disability.  Thereafter, the veteran 
clarified that the surgical procedure in question had 
resulted in facial paralysis to include an inability to raise 
his eyebrow and a corner of his mouth, daily nausea, and 
severe headaches.

Thereafter, the veteran underwent a VA neurological 
consultation in September 1996.  At that time, the veteran's 
medical history was reviewed.  The veteran reported that 
following the embolization surgery in May 1996, he noticed 
facial palsy while he was looking in the mirror.  The veteran 
also complained of having poor sleep.  The veteran denied 
having headaches at that time. 

Thereafter, the veteran underwent a VA general medical 
examination in September 1996.  At that time, the veteran's 
history was reviewed. The veteran related that he had a 
pulsating in his right ear which resulted in his having to 
undergo the embolization procedure.  A review of the central 
nervous system revealed that the veteran had had frequent 
occipital headaches since the neurological surgery.  
Neurological evaluation revealed that the cranial nerves were 
intact except for the right peripheral 7th cranial nerve and 
there was a moderate peripheral facial paralysis on the 
right.  No other abnormalities were shown.  

Thereafter, records were received which showed that the 
veteran was referred by his VA physician to at the University 
of Utah Medical Center for the embolization procedure in May 
1996.  

Thereafter, the veteran underwent two more embolization 
procedures.  In April 1997, the veteran was again referred to 
the University of Utah Medical Center for a cerebral 
angiogram and embolization of the dural arteriovenous 
fistula.  It was noted that the veteran had recurrent 
symptoms of pulsatile tinnitus due to the fistula.  The 
veteran tolerated the embolization with no complications.  
Prior to the next embolization procedure, the veteran was 
treated for depression by VA.  The veteran related that the 
depression began after the April 1997 embolization procedure.  
The veteran reported associated symptoms.  

Subsequently, in January 1998, the pulsatile tinnitus 
recurred and the veteran was hospitalized at the Salt Lake 
City VA Medical Center.  Thereafter, the veteran returned to 
the University of Utah Medical Center for transvenous 
embolization.  It was noted that there was recurrence of the 
dural arteriovenous fistula.  The physician noted that a 
successful transarterial embolization of the right occipital 
artery and ascending pharyngeal artery was performed.  The 
physician indicated that following the procedure when the 
veteran's analgesia was terminated, he developed significant 
anxiety as well as memory deficit.  A neurological 
examination was performed which demonstrated normal sensation 
and strength.  There was no evidence of a cranial nerve 
abnormality and cerebellar function was normal.  The physican 
indicated that in the absence of any focal neurological 
deficit, the global memory loss was most likely secondary to 
the effect of the drugs.  

In August 1998, the veteran was hospitalized at the Salt Lake 
City VA Medical Center for suicidal ideation and depression.  
The veteran reported that his depression had its onset 
following the April 1997 embolization procedure.  The veteran 
also reported that he had poor sleep.  The veteran also 
reported that he had had headaches since the May 1996 
embolization.  He was diagnosed as having major depression, 
dysthymia, anorexia nervosa, and schizoid/schizotypal 
personality.  

In September 1998, the veteran was afforded a VA psychiatric 
examination.  At that time, the veteran related that that he 
had undergone three embolization procedures over the past 
several years.  The veteran related that he had been 
depressed since the April 1997 embolization procedure.  He 
indicated that his sleep was poor and he suffered from 
fatigue, poor concentration, and anorexia due to his 
inability to taste food properly.  He also reported suicidal 
ideation and no sex drive.  The examiner noted that the 
veteran's mood was depressed and he had flat affect.  His 
short and long term memory was intact as was his cognitive 
functioning.  He had no auditory or visual hallucinations and 
no delusions or paranoia.  His form of thought was linear 
and, at times, circumstantial.  His judgment and insight were 
poor to fair.  The psychiatric diagnosis was depression 
secondary to his right occipital dural arteriovenous 
malformation.  

That same month, the veteran also underwent a VA general 
medical examination which did not have any pertinent findings 
for his current claims.  

In October 1998, the veteran's claims for entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991) for 
depression and for a sleep impairment disorder were received.  
The veteran maintained that since his various embolization 
procedures, he had developed depression and a sleep 
impairment disorder. 

In November 1998, the veteran was afforded a VA brain and 
spinal cord examination.  At that time, the veteran reported 
that since the May 1996 surgery, he had had headaches, a 
right occipital hematoma, and right facial droop as well as 
tinnitus and tongue numbness.  The veteran reported having 
chronic daily headaches as well as intermittent "sick 
headache."  The examiner's impression was that since the 
initial embolization procedures, the veteran had continued to 
have difficulties with daily "sick headache" and associated 
depression.  The examiner opined that his "chronic, daily 
sick headache" could certainly be a result of invasive 
procedures (the embolizations). 

In a March 1999 letter, the veteran's sister indicated that 
since the veteran's surgeries, he had had paralysis on one 
side of his face with associated symptomatology to include 
sleep impairment.  She indicated that his physical problems 
had contributed to his problems with depression.  However, 
since she has not been shown to be capable of making medical 
conclusions, her statements regarding causation are not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In June 1999, the Salt Lake City Medical Center Director 
basically provided information establishing that the 
treatment which the veteran had received at the University of 
Utah Medical Center qualified as "VA treatment" as it was 
deemed necessary by a VA health care procedure.  

In October 1999, the veteran was afforded a VA brain and 
spinal cord examination.  At that time, the veteran's medical 
history was reviewed.  The veteran related that following the 
first embolization, he had extreme pain surrounding his right 
ear.  Although he treated this pain with ice and pain 
medication, the pain progressed.  Thereafter, the examiner 
noted that the veteran developed facial "paralysis" with 
associated symptomatology.  The veteran related that he had 
trouble eating, difficulty talking, was unable to close his 
mouth, he experienced sleep disturbance, and experienced 
significant pain behind his right ear which occurred as a 
pressure sensation.  Thereafter, the examiner noted that the 
veteran's tinnitus continued which caused him to undergo a 
repeat embolization in April 1997.  After that procedure, the 
examiner noted that the veteran developed a clinical 
depression.  The veteran related that he also felt that his 
concentration and memory worsened after that procedure.  
Finally, the examiner noted that a third embolization was 
performed.  After this procedure, the veteran felt like his 
memory declined significantly and he was no longer able to 
work and enjoy playing chess.  In addition, the veteran had a 
pain syndrome of the right occiput which radiated down the 
back of his neck and caused his jaw to tighten.  Currently, 
the veteran reported having continued daily pain, insomnia, 
and anxiety which inhibited his social interactions.  The 
examiner reported that cognitive functioning was intact.  
Overall, the examiner reported that the neurological testing 
was benign.  The examiner noted that the veteran's history 
was consistent with post-traumatic pain syndrome involving 
the innervation of the durus surrounding the area of the 
arteriovenous fistula.  It was noted that while the chronic 
pain syndrome had responded to narcotics in the past, he had 
not yet arrived at a successful therapy.  The examiner 
indicated that it was perceivable that this pain syndrome 
could be quite debilitating for the veteran.  The examiner 
opined that there had been additional disability following 
the May 1996 embolization.  

In May 2000 correspondence, the veteran's treating VA 
physican submitted a medical opinion.  The examiner stated 
that he had followed the veteran for two years at the VA 
Mental Health Care Primary Clinic and had reviewed the 
veteran's medical records and had spoke to his other VA 
treating physican.  The examiner stated that the veteran had 
depression which was the result of his post-traumatic pain 
syndrome noted on the October 1999 VA examination report.  
The examiner indicated that the chronic pain syndrome caused 
impaired sleep, impaired concentration, and impaired short-
term memory.  He indicated that the chronic pain syndrome 
also caused depression.  In addition, the veteran's social 
issues from his loss of functioning also contributed to his 
depression.  The examiner noted that the veteran's pain was 
first documented after the May 1996 embolization procedure.  
The examiner indicated that the September 1996 VA examination 
described headaches; the September 1998 VA examination 
diagnosed depression secondary to a medical condition; and 
the November 1998 VA examination diagnosed headaches.  The 
examiner noted that the veteran's chronic pain syndrome was 
not diagnosed as "chronic" in 1996 because a chronic 
pattern was only established after the veteran had had this 
pain syndrome a while even though it was present before 
diagnosis thereof.  In sum, the examiner stated that the 
veteran's depression, headaches, and sleep problems resulted 
from the May 1996 embolization procedures.  

In August 2000, the veteran underwent a VA psychiatric 
examination.  The examiner initially reviewed the veteran's 
medical history.  The examiner concluded that the veteran had 
major depression which occurred after his brain surgery.  The 
examiner noted that while there was apparent affective 
disorder in the veteran's family, it was felt that his 
depression was caused by his brain surgery and subsequent 
side effects.  It was noted that the depression was 
characterized by sleep disturbance, decreased increase in 
pleasurable activities, increased guilt feelings, low energy, 
poor concentration, change in appetite, and suicidal 
ideation.  There was no evidence of psychosis.  In August 
2000, the veteran underwent another VA psychiatric 
examination which confirmed the findings of the recent 
examination. 

In September 2000, the veteran underwent sleep testing at the 
University of Utah Sleep Disorder Center where it was 
confirmed that the veteran had a sleep impairment disorder.  

In September 2000, the veteran underwent a VA examination.  
The examiner was requested to comment on whether there was a 
relationship between the recurrent neurological damage to the 
7th cranial nerve and the veteran's claimed depression, 
headaches, and sleep apnea.  The veteran's medical history 
was reviewed.  The examiner indicated that the veteran had 
undergone three embolization procedures.  His current 
complaints surrounded difficulty sleeping secondary to a 
throbbing sensation around the posterior auricular area on 
the right side.  Current examination showed decreased facial 
sensation on the right side.  There was very little residual 
if any, facial weakness on the right side.  His cognitive 
functioning appeared to be intact.  Overall, the examiner 
indicated that the examination was benign.  The examiner 
stated that veteran's history and examination could be 
consistent with post-traumatic pain syndrome involving the 
innervation of the durus surrounding the areas of the 
arteriovenous fistula.  The examiner stated that this chronic 
pain syndrome had responded to narcotics in the past, but a 
successful therapy had not been found.  The examiner noted 
that it was perceivable that the pain was severe enough not 
to allow the veteran to sleep at night which certainly could 
add to depression and debilitation.  The examiner stated that 
the relationship between the veteran's current complaints and 
the arteriovenous fistula and associated procedures would not 
be one of causal relationship, but more the possible trigger 
for underlying psychiatric problems as not all patients who 
undergo the embolization procedure have this problem with 
depression.  The examiner indicated that certainly in the 
veteran, who might have been prone to psychiatric disability, 
the embolization procedure had triggered apparent depression 
and related sleep disorder.  

In a November 2000 rating decision, entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991) for 
headaches, depression, and sleep impairment disorder, was 
denied.  The veteran appealed that determination.  


Analysis

During the course of the veteran's claim, U.S.C.A. § 1151 was 
amended.  

In the case of Brown v. Gardner, 115 S. Ct. 552 (1994), the 
United States Supreme Court determined that 38 U.S.C.A. 1151 
provided that when there is no willful misconduct by a 
veteran, additional disability resulting from VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 1151 
as encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. 3.358(c)(3), was not 
consistent with the plain language of 38 U.S.C.A. 1151 with 
respect the regulation's inclusion of a fault or accident 
requirement.

Following the Gardner decision, 38 U.S.C.A. 1151 was revised 
to provide that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death,, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See also 38 C.F.R. 3.358 (1995).

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment .... VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which 1151 benefits were authorized under 
the Supreme Court's decision. The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995. In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  38 
C.F.R. 3.3 58(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. 3.358(c)(3) (1996), compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151. 

Currently, the provisions of 38 U.S.C.A. § 1151 (West 1991) 
provide that where there is no willful misconduct by the 
veteran, as in this case, additional disability resulting 
from a VA hospitalization, medical or surgical treatment 
causing injury, or aggravation thereof, shall be compensated 
as if service connected.  While the statute requires a causal 
connection, not every additional disability is compensable 
because 38 C.F.R. § 3.358(c) (2000) provides that it is 
necessary to show that additional disability is actually the 
result of a disease or injury or aggravation of an existing 
disease or injury and not merely coincidental therewith.  
Compensation is not warranted for the continuance or natural 
progress of a disease or injury.

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151 preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, from VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service-connected, if it does not 
fall into one of the above-listed exceptions.

Thus, the amendment reinstituted a requirement of fault for 
recovery under the provisions of 38 U.S.C.A. § 1151.  The 
current law requires a showing not only that the VA treatment 
in question resulted in additional disability, but also that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  In a precedent opinion dated 
December 31, 1997, the Acting General Counsel of VA concluded 
that the term "all claims for benefits under 38 U.S.C. 
§ 1151, which governs benefits for persons disabled by 
treatment or vocational rehabilitation, filed before October 
1, 1997, must be adjudicated under the provisions of section 
1151 as they existed prior to that date."  VAOPGPREC 40-97 
(December 31, 1997).  

Additionally, in a General Counsel opinion, which was issued 
prior to the December 1997 opinion, the Office of General 
Counsel determined that compensation under 38 U.S.C.A. § 1151 
for injuries suffered "as a result of . . . 
hospitalization" was not limited to injuries resulting from 
the provision of hospital care and treatment, but may 
encompass injuries resulting from the risks created by any 
circumstances or incidents of hospitalization.  VAOPGCPREC 7-
97 (January 29, 1997).

At the outset, the Board notes that the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for neurological 
disability was received in June 1996.  At that time, the 
veteran reported that he had severe headaches.  It is clear 
to the Board that the veteran was seeking to be compensated 
for those headaches which he indicated were the result of the 
May 1996 embolization surgery.  Thus, the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for headaches was 
received in June 1996 and therefore this claim will be 
considered under the law and regulation that do not require 
fault on behalf of VA.  Conversely, the claims for 
compensation under 38 U.S.C.A. § 1151 for depression and 
sleep impairment disorder were filed in October 1998; thus, 
those claims will be considered under the law and regulation 
that do require fault on behalf of VA.  

The Board notes that compensation benefits, pursuant to 38 
U.S.C.A. § 1151, may also be paid for disability which 
results from a 38 U.S.C.A. § 1151 injury or disease, 
including any disability in the nature of a "proximate 
result" or "secondary condition."  Neither 38 U.S.C.A. § 
1151 nor 38 C.F.R. § 3.310 authorize an award of service 
connection for the original 38 U.S.C.A. § 1151 disease or 
injury or for any proximate results or secondary conditions 
of such disease or injury.  Rather, 38 U.S.C.A. § 1151 merely 
authorizes payment of compensation "as if" the 38 U.S.C.A. 
§ 1151 disability and any secondary conditions resulting from 
that disability, were service-connected.  See VAOPGCPREC 08-
97 (February 11, 1997).  


Headaches

The veteran contends that the May 1996 embolization procedure 
resulted in additional disability in the form of headaches.

A review of the record shows that following the May 1996 
embolization procedure, the veteran asserted that he began 
having severe headaches.  He reported this on his VA 
application for compensation as well as to his treating 
physicians.  Although the veteran denied having a headache at 
the time of his September 1996 neurological evaluation, he 
reported on his subsequent September 1996 general medical 
evaluation that he had in fact suffered from headaches since 
the May 1996 surgical procedure.  On an August 1998 VA 
hospitalization report, the veteran again reported that he 
had suffered from headaches since the May 1996 surgical 
procedure.  At his November 1998 VA brain and spinal cord 
examination, the veteran reported the same.  The examiner 
opined that since the initial embolization procedure, the 
veteran had continued to have difficulties with daily "sick 
headache" and associated depression.  The examiner opined 
that his "chronic, daily sick headache" could certainly be 
a result of invasive procedures (the embolizations).  The 
examiner who conducted the October 1999 VA brain and spinal 
cord examination indicated that the veteran had post-
traumatic pain syndrome which was related to the May 1996 
surgical procedure.  The examiner who submitted the May 2000 
correspondence opined that the veteran had post-traumatic 
pain syndrome.  The examiner noted that the veteran's pain 
was first documented after the May 1996 embolization 
procedure; at the time of the September 1996 VA examination, 
headaches were described; and the November 1998 VA 
examination also diagnosed headaches.  The examiner noted 
that the veteran's chronic pain syndrome was not diagnosed as 
"chronic" in 1996 because a chronic pattern was only 
established after the veteran had had this pain syndrome a 
while even though it was present before it was diagnosed.  In 
sum, the examiner stated that the veteran's headaches 
resulted from the May 1996 embolization procedure.  It 
appears from this opinion that the examiner was alternatively 
diagnosing the headaches as post-traumatic pains syndrome or 
as part of post-traumatic pain syndrome. The examiner who 
conducted the September 2000 VA examination stated that 
veteran's history and examination could be considered 
consistent with post-traumatic pain syndrome involving the 
innervation of the durus surrounding the areas of the 
arteriovenous fistula.

The Board notes that there was no willful misconduct by the 
veteran.  In sum, the medical evidence shows that the 
veteran's headaches, which have also been diagnosed as being 
post-traumatic pain syndrome or associated with post-
traumatic pain syndrome, resulted from the May 1996 
embolization procedure.  The veteran complained of having 
severe headaches after this procedure and has continued to 
make those same complaints.  A preponderance of the medical 
evidence attributed the veteran's headaches to the May 1996 
surgical procedure. 

When the Board assesses the veteran's medical state prior to 
surgical intervention, there is no evidence that the veteran 
had chronic headaches.  After the May 1996 surgical 
intervention, the veteran developed such headaches.  Since 
there was no showing of chronic headaches prior to surgery, 
the post-surgery headaches were not a continuance of any pre-
surgical condition.  The headaches have been medically 
attributed to the May 1996 surgery and were not shown to be 
merely coincidental with the surgery.  The veteran's 
headaches were not certain to result or intended to result 
from the May 1996 surgery and the headaches are an additional 
disability.  In the Board's judgment, the headaches represent 
a disability.  The evidence accorded the most probative 
weight in the Board's decision is the competent medical 
evidence cited above that the May 1996 embolization surgery 
resulted in the veteran's development of chronic headaches 
and/or post-traumatic pain syndrome.  Accordingly, it follows 
that the veteran is entitled to disability compensation for 
the additional disability of headaches under the provisions 
of 38 U.S.C.A. § 1151 (West 1991).


Depression and Sleep Impairment Disorder

As noted, these claims must be considered under the current 
VA law.  

The record shows that following the May 1996 embolization 
procedure, the veteran developed depression with an 
associated sleep impairment disorder.  When the Board 
assesses the veteran's medical state prior to surgical 
intervention, there is evidence of possible psychiatric 
impairment prior to his embolization procedures.  This matter 
was addressed by a VA examination report in August 2000.  
However, the medical evidence of record as a whole to include 
the assessment by that examiner establishes that his current 
depression with associated sleep disorder resulted after the 
embolization procedures.  Therefore, the post-surgical 
chronic depression with associated sleep disorder is not 
considered a continuance of any pre-surgical condition.  
Moreover, the depression with associated sleep disorder has 
not shown to be merely coincidental with the surgery.  
Further, the veteran's depression with associated sleep 
disorder was not certain to result or intended to result from 
the May 1996 surgery or the two subsequent embolization 
surgeries and the depression with associated sleep disorder 
is an additional disability.  In the Board's judgment, the 
depression with associated sleep disorder represents a 
disability.

The Board further notes that a review of the record shows 
that following the embolization procedure in May 1996, the 
veteran developed neurological damage to the 7th cranial 
nerve with right facial numbness as well as headaches.  In a 
January 2000 rating decision, compensation for neurological 
damage to the 7th cranial nerve with right facial numbness 
was granted under 38 U.S.C.A. § 1151 (West 1991).  As set 
forth above, in this decision, the Board has granted 
compensation for headaches under 38 U.S.C.A. § 1151 (West 
1991).  As noted, the record also shows that the veteran 
developed depression with an associated sleep disorder.  

Compensation for depression with an associated sleep disorder 
may be granted under 38 U.S.C.A. § 1151 (West 1991), if the 
evidence establishes that the proximate cause of the 
depression with an associated sleep disorder was 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of the 
provider or an event not reasonably foreseeable.  
Alternatively, compensation for depression with an associated 
sleep disorder may be granted under 38 U.S.C.A. § 1151 (West 
1991), if the evidence establishes that depression with an 
associated sleep disorder is the "proximate result" of or a 
"secondary condition" to either the headache/post-traumatic 
pain syndrome or the neurological damage to the 7th cranial 
nerve with right facial numbness.  

The record presents several different etiologies for the 
veteran's depression with an associated sleep disorder.  The 
examiner who conducted the September 1998 VA psychiatric 
examination indicated that the veteran's depression was 
secondary to his right occipital dural arteriovenous 
malformation (this disability is not service-connected nor 
compensated as if service-connected under 38 U.S.C.A. 
§ 1151).  The examiner who conducted the November 1998 VA 
brain and spinal examination indicated that the veteran had 
had headaches with associated depression since the May 1996 
surgery, thus indicating that the veteran's depression was 
related to his headaches.  The veteran's treating VA 
physician who submitted the May 2000 correspondence opined 
that the veteran had depression due to his post-traumatic 
pain syndrome and this depression was the result of the May 
1996 surgery, that being the precipitating event.  The 
examiner who conducted the August 2000 psychiatric 
examination opined that the veteran's depression was caused 
by his brain surgery.  However, this examiner also indicated 
that the depression was also caused by the veteran's side 
effects of his brain surgery.  As indicated, one of these 
"side effects" is the veteran's headaches/post-traumatic 
pain syndrome.  Another examiner's report, also dated in 
August 2000, agreed with the aforementioned August 2000 
assessment.  The examiner who conducted the September 2000 
examination indicated that the veteran's embolization 
procedures did not cause the veteran's depression with 
associated sleep impairment disorder, but could have 
triggered that disability as the veteran may have been prone 
to develop it.  The examiner also indicated that the 
veteran's post-traumatic pain syndrome could add to the 
veteran's depression and sleep problems.  

A review of the record shows that no competent source has 
opined that the three embolization procedures caused 
depression with an associated sleep impairment disorder due 
to carelessness, negligence, lack of proper skill, error in 
judgment or a similar instance of fault.  As noted, it is no 
longer sufficient that VA surgical procedure cause a 
disability, fault must be shown.  Likewise, no competent 
source has opined that the depression with an associated 
sleep impairment were not reasonably foreseeable.

However, a review of the pertinent VA opinions shows that 
while the May 1996 surgery was a precipitating event or a 
trigger, his post-traumatic pain syndrome actually caused his 
depression with an associated sleep impairment.  The 
veteran's treating VA physican, in a May 2000 opinion stated 
that the depression was caused by the pain syndrome.  
Likewise, the November 1998 examiner indicated that the 
veteran's depression was associated with his headaches, the 
August 2000 examiners indicated that the depression with an 
associated sleep disorder was caused by not only the brain 
surgery, but by the side effects thereof, one of which is the 
veteran's headaches/post-traumatic pain syndrome.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this 
case, in light of the foregoing, the Board finds that in 
affording all reasonable doubt to the veteran, the evidence 
shows that the veteran's current depression with an 
associated sleep disorder is the proximate result of the 
veteran's headaches/post-traumatic pain syndrome, a 
disability which is compensated pursuant to 38 U.S.C.A. 
§ 1151 (West 1991).  Accordingly, it follows that the veteran 
is entitled to disability compensation for the additional 
disability of depression with an associated sleep impairment 
disorder under the provisions of 38 U.S.C.A. § 1151 (West 
1991).


ORDER

Compensation under 38 U.S.C.A. § 1151 (West 1991) for 
headaches and for depression with an associated sleep 
impairment disorder is warranted.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

